Citation Nr: 1032456	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of burns on the neck (claimed as a skin condition) as a 
result of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1988 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran appeared and testified at a hearing held at the RO 
before a Decision Review Officer in December 2005.  A copy of the 
transcript of this hearing has been associated with the claims 
file.

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for blurred vision and headaches have been raised by the 
record (see December 2005 hearing transcript), but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

The Board finds that remand of the Veteran's claim is necessary 
to obtain a VA skin examination to determine what, if any, 
residuals are present from burns that the Veteran received on her 
neck during psoralen-ultraviolet-light (PUVA) treatment in 
February and July of 2001 at VA, and, if any, to obtain a medical 
opinion whether they are the result of VA negligence.

The Board notes that VA treatment records from March and April 
2001 reflect treatment for an acute reaction (severe burn) during 
the last PUVA treatment and indicate that she was placed on 
prednisone taper by her private dermatologist.  By April 2001, 
this problem had resolved.  In addition, VA treatment record from 
July 2001 indicates the Veteran received second degree burns 
secondary to PUVA.  According to an August 2001 addendum, the 
Veteran had stated that, on her last treatment of July 21, 2001, 
she had complained of a burn on her neck area and mentioned that 
she had applied topical ointment to new spots without dermatology 
staff knowledge while she was already on 6.5 joules because she 
did not want to start the treatment from the beginning.

At the December 2005 RO hearing, the Veteran testified that her 
burn residuals are different from her vitiligo in that they are 
dark spots and the vitiligo is represented by the light spots.  
Then she clarified that she meant the "red pitting" that 
"looks sort of like a rash" were the residuals of the burns.  
She reported that she has to cover these areas with makeup but 
that people still stare at her neck.  

Although the VA treatment reports do record the Veteran's burns 
in March and July 2001, there is no medical evidence that she has 
residuals.  Her lay testimony, however, is sufficient to 
establish the possibility of residuals from the burns on her neck 
triggering the need to obtain a VA examination to determine what, 
if any, residuals are currently present.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (which stipulates that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim but, in part, 
contains competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a disability.)

Moreover, as the Veteran has claimed that she was never advised 
that the PUVA treatments could result in burns and that VA was 
negligent in reportedly using an old machine, a medical opinion 
should be obtained to determine whether the VA staff failed to 
exercise the degree of care that would be expected of a 
reasonable health-care provider in the evaluation and care 
regarding the Veteran's PUVA treatment.

Further, before the VA examination is scheduled, an attempt 
should be made to obtain any additional treatment records, 
whether VA or non-VA, relating to treatment in 2001 for the 
Veteran's vitiligo and burns to her neck.  Specifically, the 
Board notes that the Veteran has identified treatment by a 
private dermatologist, Dr. Baud, who was the prescribing 
physician for the PUVA treatment that was started in February 
2001.  The PUVA treatments were conducted at the Cleveland VA 
Medical Center (VAMC) in 2001, but only a few dermatological 
treatment records have been associated with the claims file.  
However, the Veteran testified and the available records show 
that she was undergoing PUVA treatments two to three times per 
week.  These treatment records should be obtained, if available.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any additional records relating to the 
Veteran's treatment of vitiligo and burns to 
her neck at the Cleveland VAMC since 2001 
that are not already associated with the 
claims file, especially the treatment records 
of the PUVA treatment commenced in February 
2001 through August 2001, if any.
2.	Contact the Veteran and ask her to complete a 
release form authorizing VA to obtain the 
treatment records of her private 
dermatologist, Dr. Baud.  The Veteran should 
be advised that, in lieu of submitting a 
completed release form, she can submit these 
private medical treatment records to VA 
herself.  If the Veteran provides a completed 
release form, then the medical records 
identified should be requested.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The Veteran and her 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.
3.	After any additional available documentary 
evidence has been received, schedule the 
Veteran for a VA skin examination.  The 
claims file must be provided to and reviewed 
by the examiner, who must indicate in his/her 
report that said review has been 
accomplished.
(a) Identify whether the Veteran has an 
additional disability (i.e., residuals of the 
two burns she received to the neck in 2001 as 
a result of PUVA treatment), if any.
(b) If an additional disability is 
identified, please opine whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that the VA failed to 
exercise the degree of care that would be 
expected of a reasonable health-care provider 
in the evaluation and care regarding the 
Veteran's PUVA treatments in 2001?  In other 
words, is the additional disability (i.e., 
residuals of neck burns) identified due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of the VA in 
delaying hospital care, medical or surgical 
treatment?  
(c) If fault on VA's part is not shown, is 
the additional disability (i.e., residuals of 
neck burns) an event that was not reasonably 
foreseeable?
The complete rationale for all opinions 
expressed should be provided.  
4.	Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and her representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claim.  
38 C.F.R. § 3.655 (2009).  She has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  



